HAWKINS, Presiding Judge.
Appellant was indicted for keeping and exhibiting a policy game. Under the formalities required by the statute — Art. 10 a and 12, Vernon’s Ann.Tex. C.C.P., Acts 42d Leg., c. 43, p. 65 — appellant waived a jury and entered his plea of guilty before the court, who, after hearing the evidence submitted adjudged appellant guilty of keeping and exhibiting a policy game and assessed his punishment at two years in the penitentiary.
Appellant gave notice of appeal to this court. He has now filed his affidavit advising us that he no longer desires to prosecute his appeal, and at his request same is dismissed.